PER CURIAM.
We affirm the trial court’s finding that Lizzie Evans is the surviving spouse of decedent, Buber Evans, for purposes of sharing in the distribution of assets, if any, of Buber Evans’ estate. However, we do not reach the issue of whether Lizzie is Buber’s “surviving spouse” for any other purpose, including the filing of a claim for death benefits under Chapter 440, Florida Statutes. Making such a determination is within the exclusive jurisdiction of a Judge of Compensation Claims subject, of course, to review on appeal.
AFFIRMED.
WIGGINTON, MINER and ALLEN, JJ., concur.